DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-11, 19-20 filed September 23rd 2021 are the subject matter of this Office Action. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/23/2021 has been entered. 
Status of Claims
As indicated in the Office Action of 08/17/2020, claims 1-10 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/03/2020. Claims 11, 19-20 are the subject matter of this Office Action. 
 Response to Amendment
Applicant’s amendments, filed 09/23/2021 are acknowledged. Claims 13-18 have been canceled in their entirety. Applicant has incorporated the limitation of claim 13 into claim 11 in which the method now requires reducing expression of ID2 protein in the subject rather than regulating ID2 expression in the subject. 
Applicant's arguments, filed 09/23/2021 have been fully considered. Rejections and/or objections not reiterated from the previous Office Action are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set of rejections and objections presently being applied to the instant application.
 
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 Claims 11, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lodish (US2019/0093080 published 03/28/2019 with priority to U.S. Provisional Application 62303988 filed 03/04/2016) and Yu (WO2016/130897 published 08/08/2016 with priority to US Provisional Application 621157578 filed 02/13/2015) in view of Ear et al (Blood Vol 126 pages 880-890 published 2015), Reagan-Shaw FASEBJ Vol. 22 pages 659-661 Published 2007,  Clinical Trial NCT01464164 (made available to the public in 01/2012) and Zon (WO2013/138101 published 09/19/2013). 

Lodish teaches the administration of TGF receptor 1 kinase inhibitors pathway in order to treat diamond blackfan anemia (DBA) in a subject in need by increasing the production of red blood cells (abstract, [0028], claims 76, 78-79). Administration of TGF  receptor 1 kinase inhibitor LDN-193189, to human patients is embraced in the methodology of Lodish ([0028], [0126]-[0129], [0132]). Lodish further teaches administration of said TGF  kinase type 1 kinase inhibitor in a dose of 3-300 mg, which overlaps with the instantly claimed therapeutically effective amount (0.1 mg/kg-4 mg/kg corresponds to 6-240 mg for a human patient; see Reagan-Shaw FASEBJ Vol. 22 pages 659-661 Published 2007, Table 1). Applicant is reminded of MPEP 2144.05 wherein the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
However, Lodish does not specifically teaches the treatment of diamond blackfan anemia comprising the administration of saracatinib. Nor does Lodish teach the treatment of said DBA patient wherein the subject comprises the RSP19 mutation.
Yu teaches that the claimed saracatinib (AZD-0530) is equipotent as LDN-193189 of Lodish above at inhibiting TGF -1 receptor 1 kinase activity, such as ALK1,  type 1 transcriptional activity in activin like kinase ([0028], [0057], [0145] and Figures 1A-1C). Yu teaches that said compound is useful at treating anemia in patients in need, wherein said compound augments the buildup of hemoglobin in the blood and enhances the efficacy of erythropoietin in patients ([0059]-[0060], claims 18-21). Yu teaches therapeutically effective amounts of 0.1 mg/kg to 10 mg/kg, which overlaps with the amounts embodied in claim 20. 
 Therefore, one of ordinary skill in the art prior to the time of the invention would have readily predicted that administration of the claimed ALK1, ALK 2 and ALK3 TGF  receptor 1 kinase inhibitor saracatinib/AZD-0530 would have effectively treated diamond blackfan anemia in a subject in need in view of the combined teachings of Lodish and Yu. 
MPEP 2143 provides rationale for a conclusion of obviousness including (B): Simple substitution of one known element for another to obtain predictable results;  
In the instant case, administration of the ALK1, ALK 2 and ALK3 TGF  receptor 1 kinase inhibitor LDN-193189 was recognized in the art as an effective strategy to treat diamond blackfan anemia in a subject. Accordingly, said artisan would have readily predicted that substituting one ALK1, ALK 2 and ALK3 TGF  receptor 1 kinase inhibitor in the regimen of Lodish, for an alternative ALK1, ALK 2 and ALK3 TGF
Regarding the limitation of wherein saracatinib reduces the expression level of ID2 or wherein saracatinib further increases or elevates levels of GATA1, Applicant is reminded of MPEP 2111.04 in which the court noted that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)). In the instant case, the intended result of reduced expression level of Id2 or elevated GATA1 will have its effect naturally as it is a latent property of the administered therapeutically effective amount of the compound to the DBA patient, absent factual evidence to the contrary. Moreover, Applicant is reminded that properties that accrue from a process step of administering a therapeutically effective amount of saracatinib/AZD-0530 to a patient with diamond blackfan anemia  taught by Lodish and Yu above are considered characteristic features of the claimed regimen. It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). In the present case the burden is shifted to Applicant to prove that the administered therapeutically effective amount of the ALK1, ALK 2 and ALK3 TGF
However, the combined teachings of Lodish and Yu do not specifically teach wherein the DBA patient comprises a mutation in RSP-19. 
 Ear teaches diamond blackfan anemia is a bone marrow disorder wherein the predominant defect is the development of erythroid precursors into mature red blood cells (abstract, page 880 left col. through right col). Ear teaches that administration of a murine ortholog of Sotatercept (RAP-011) is effective at restoring red blood cell parameters in patients with anemia. Ear teaches that administration of a murine ortholog of Sotatercept (RAP-011) is also effective at activating hemoglobin levels in DBA patients that comprise the RSP-19 mutation, yielding results that are similar to those embraced in Figure 1 of the instant specification (page 880, right col. 884 right col. to page 885 left col., Figure 5D).   Mutations in RSP-19 of Ear above cause diamond blackfan anemia 1 (DBA1) (See Zon WO2013/138101 published 09/19/2013, [00162]). Thus, the treatment of said DBA patient comprising an RSP19 mutation embraces a treating a patient comprising Diamond Blackfan Anemia 1. Ear further teaches that sotatercept and RAP-011 function as ligand traps that antagonizes signaling downstream of activin receptor IIA by sequestering TGF- and bone morphogenic proteins (BMPs) (page 880 right col.), the same therapeutic targets of AZD-0530 and DBA treating LDN-193189 above.  Moreover, Clinical trial NCT01464164 teaches the administration of the aforementioned sotatercept to human patients comprising diamond blackfan anemia in order to treat the hemoglobinopathy (pages 1-2).
Therefore, one of ordinary skill in the art prior to the time of the invention would have predicted that administration of the BMP and TGF inhibiting AZD-0530 would , such as the ortholog of sotatercept (RAP-011) are effective at activating hemoglobin levels in DBA patients that comprise the RPS19 mutation, said artisan would have readily predicted that applying the diamond black fan anemia treating regimen of administering the BMP and TGF  receptor 1 kinase inhibitor taught by Lodish and Yu, to an anemia patient with RPS-19 mutation would have effectively treated said subject. 
  
Applicant traverses the rejection of record. Applicant argues that the motivation to substitute one known BMP and TGF inhibitor for another with a reasonable expectation of success is off-base as the molecules operate on different receptors and thus have necessarily have different results. Applicant asserts that because there is such diverse signaling, it is impossible to predict that an inhibitor of ALK2 and an inhibitor of ActIIRA would have the same outcomes. Because there is no evidence that common pathways that have the required functional effect are shared between RAP-011 and saracatinib, a skilled artisan would not have used saracatinib in place of RAP-011. Lastly, Applicant argues that RAP-011 has the opposite undesired effect of increasing ID2 levels in a subject and as such, a skilled artisan would not have used saracatinib in place of RAP-011 in order to arrive at the claimed methodology. 
 
Response to Arguments
Applicant’s arguments, filed 09/23/2021 are acknowledged and have been carefully considered. 
 Regarding Applicant’s contention that the motivation of “Simple substitution of one known element for another to obtain predictable results” is misapplied as the molecules operate on different receptors and thus have necessarily have different results, the examiner is unpersuaded. As established above, the molecules of the prior art do operate on different receptors and thus have necessarily predictable results. As shown above, it was known in the art that administration of compounds that inhibit TGF  type 1 receptor kinase and  ALK1, ALK 2 and ALK3, such as the claimed saracatinib (AZD-0530) are effective at treating diamond blackfan anemia in a subject in need (Lodish: [0028], [0126]-[0129], [0132], claims 76, 78-79; Yu: [0028], [0057], [0145] and Figures 1A-1C). Secondly,  it was established in the art that inhibitors of BMP and TGF, such as saracatinib (AZD-0530) are effective to activate hemoglobin levels in DBA patients that comprise the RPS19 mutation (See Ear, Zon and NCT01464164). As the claimed saracatinib (AZD-0530) is both a potent BMP inhibitor and inhibitor of TGF -1 receptor 1 kinases ALK1, ALK2 and ALK3, said artisan would have readily predicted that substituting the BMP and TGF inhibitor AZD-0530 in the regimen of Lodish, Ear, NCT01464164 and Zon would have effectively treated diamond blackfan anemia in the patient comprising the RPS19 mutation.
 Regarding Applicant’s contention that RAP-011 has the opposite undesired effect of increasing ID2 levels in a subject and as such, a skilled artisan would not have used saracatinib in place of RAP-011 in order to arrive at the claimed methodology, the  represses ID2 expression. An agent that sequesters TGF- and bone morphogenic proteins (BMPs) limits the capacity of TGF- to be active. Reduced activity by the sequestered TGF-  will thereby result in repressed ID2 expression as claimed.  
Conclusion
In view of the rejections set forth above, no claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE W KOSTURKO whose telephone number is (571)270-5903. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

GEORGE W. KOSTURKO
Examiner
Art Unit 1628



/THEODORE R. HOWELL/Primary Examiner, Art Unit 1628